442 F.2d 409
UNITED STATES of America, Plaintiff-Appellee,v.Harold Wayne GLASBY, Defendant-Appellant.
No. 30958 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 9, 1971.

Appeal from the United States District Court for the Middle District of Florida, at Jacksonville; William A. McRae, Jr., District Judge.
Edward J. Witten, Court Appointed, Jacksonville, Fla., for defendant-appellant.
John L. Briggs, U. S. Atty., Jacksonville, Fla., for plaintiff-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.**



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


**
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966